Citation Nr: 1022122	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for stiffness of 
multiple joints, to include as secondary to a service-
connected skin disorder.

2.  Entitlement to service connection for central retinal 
vein occlusion of the right eye, and branch retinal vein 
occlusion of the left eye, claimed as a stroke in both eyes, 
secondary to service-connected anisocoria and opacities of 
the right eye.

3.  Entitlement to an increased rating for dermatitis, rated 
as 50 percent disabling for the period from September 30, 
1999, to August 29, 2002, and as 60 percent disabling since 
August 30, 2002.

4.  Entitlement to an increased rating for anisocoria and 
opacities of the right cornea, currently rated as 10 percent 
disabling.

5.  Entitlement to special monthly compensation by reason of 
being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1946 and from November 1948 to October 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 30 percent for dermatitis, a July 2003 rating 
decision that increased the disability rating for the 
Veteran's dermatitis from 30 to 50 percent disabling for the 
period from September 30, 1999, to August 29, 2002, and to 60 
percent for the period since August 30, 2002.  

The appeal also arises from June 2005, September 2006, and 
December 2008 rating decisions that respectively increased 
the disability rating for the Veteran's eye disability from 0 
to 10 percent disabling, effective November 10, 2004, and 
denied his claims of entitlement to service connection for 
stiffness in the joints, to include as secondary to service-
connected dermatitis, special monthly compensation by reason 
of being housebound, and service connection for central 
retinal vein occlusion of the right eye, and branch retinal 
vein occlusion of the left eye, claimed as a stroke in both 
eyes, secondary to service-connected anisocoria and opacities 
of the right eye.  

In October 2002, the Board remanded the claim of entitlement 
to a disability rating in excess of 30 percent for dermatitis 
for additional development.

In October 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In March 2010, the Veteran testified before the Board at a 
hearing that was held in Washington, D.C.

The issues of entitlement to service connection for central 
retinal vein occlusion of the right eye, and branch retinal 
vein occlusion of the left eye, claimed as a stroke in both 
eyes, secondary to service-connected anisocoria and opacities 
of the right eye, entitlement to a disability rating in 
excess of 10 percent for anisocoria and opacities of the 
right cornea, and entitlement to special monthly compensation 
by reason of being housebound are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Stiffness of the joints first manifested many years after 
the Veteran's separation from service and is not related to 
his service or to any aspect thereof, including service-
connected dermatitis.

2.  For the period from September 30, 1999, to August 29, 
2002, the Veteran's dermatitis (pustular eczema and chronic 
perivasculitis) was manifested by ulceration and extensive 
exfoliation or crusting and nervous manifestations.

3.  Since August 30, 2002, the Veteran's dermatitis has 
affected more than 40 percent of his entire body.  
Additionally, it has required constant or near-constant 
systemic therapy such as corticosteroids, but has not 
required systemic therapy such as immunosuppressive 
retinoids, PUVA or UVB light treatments, or electron beam 
therapy.  It is not disfiguring and is not manifested by 
scarring.  Finally, it is not manifested by fever, weight 
loss, or hypoproteinemia.


CONCLUSIONS OF LAW

1.  Stiffness of the joints was not incurred in or aggravated 
by the Veteran's active service, is not proximately due to or 
caused by his service-connected skin disorder, and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The criteria for disability ratings in excess of 50 
percent for dermatitis for the period from September 30, 
1999, to August 29, 2002, and in excess of 60 percent since 
August 30, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7806 (2002 & 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

With respect to the claim for service connection for 
stiffness of multiple joints, notice was provided to the 
Veteran in November 2005, prior to the initial adjudication 
of his claim in September 2006.  The content of the notice 
letter fully complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran was not provided with the Dingess 
elements of VCAA notice.  However, given the denial of the 
claim, any questions as to a disability rating or effective 
date are moot.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to the Veteran's claim for an increased rating 
for his dermatitis, the United States Court of Appeals for 
Veterans Claims (Court) had held that at a minimum, adequate 
VCAA notice in an increased rating claim required that VA 
notify the claimant that, to substantiate such a claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision, overturning the requirement 
that VA provide notice that the claim could be substantiated 
by evidence of a disability's impact on daily life and that 
VA provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the veteran's court's decision) were 
not disturbed by the Federal Circuit's decision. 

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed a presumptive prejudice 
framework, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders v. 
Nicholson, 487 F.3d 88, 889 (Fed. Cir. 2007).  Such a showing 
may be made by demonstrating, for example, (1) that the 
claimant had actual knowledge of what was necessary to 
substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In a January 2005 letter VA notified the Veteran that he 
should submit evidence showing that his service-connected 
disability had worsened in severity.  He was told that he 
could substantiate the claim with a statement from his 
doctor, containing the physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
the examinations and tests.  He was also instructed that he 
may submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disabilities had become worse.  

The letter also informed the Veteran as to what evidence VA 
was responsible for obtaining, and what evidence VA would 
help the Veteran get.  

The timing deficiency with regard to this notice was cured by 
readjudication of the claim in June 2005 and September 2006 
rating decisions, and a January 2007  statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
content of the January 2005 notice letter fully complies with 
the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to the claim for an increased 
ratings for his dermatitis under the VCAA in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was not provided with an examination with respect 
to his claim for service connection for stiffness of the 
joints.  However, his service treatment records do not show 
complaints of or treatment for problems consistent with his 
current complaints regarding stiffness of the joints.  
Additionally, there is no competent evidence suggesting that 
his joint stiffness may be related to his service-connected 
skin disorder.  As there is no evidence of joint stiffness in 
service, and there is no competent evidence suggesting that 
his joint stiffness may be related to his service-connected 
skin disorder, the facts of this case do not meet the 
criteria to warrant a VA examination.  See McLendon v. 
Nicholson, supra; see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2009).  

However, the Veteran has been afforded four examinations with 
respect to his increased rating claim.  38 U.S.C.A. § 5103A 
(West 2002).  The associated reports of examination are 
thorough and are consistent with the Veteran's outpatient 
treatment records.  There is no indication that his skin 
disorder has worsened since the date of the most recent 
examination in November 2007.  Accordingly, an additional 
examination is not required.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).   As such, the Board concludes that the 
examinations with respect to the skin were adequate and finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 
2002 & Supp. 2009), or 38 C.F.R. § 3.159 (2009), and that the 
Veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993). The Board notes, in this regard, that 
38 C.F.R. § 3.310 was revised, effective October 2006.  Under 
the revised regulation, the rating activity will determine 
the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR Part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(b) (2009).  This requirement was not 
contained in prior versions of the regulation.  See 38 C.F.R. 
§ 3.310 (2006).  However, since the Veteran submitted his 
claim prior to October 2006, the prior version of 38 C.F.R. § 
3.310 applies.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

In numerous written statements submitted in support of his 
claim and in March 2010 testimony before the Board, the 
Veteran asserted that he experiences stiffness of multiple 
joints (specifically, the back, arms, and legs), which he 
believes is related to his service-connected skin disorder.  
He acknowledged at his March 2010 hearing that no treating 
clinician or VA examiner had ever related his joint stiffness 
to his skin disorder.  However, he believes the joint 
stiffness is related to his skin disorder because he did not 
experience stiffness of the joints until after he developed 
his skin disorder.  He describes his joint stiffness as being 
associated with tightness of his skin.

The Veteran's active service treatment records do not 
demonstrate any complaints or findings of joint stiffness.  
While abnormalities of the skin were noted on examination in 
October 1946, no musculoskeletal defects were found.  As the 
Veteran's service treatment records do not demonstrate 
complaints of joint stiffness or diagnoses of arthritis, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
multiple joints stiffness.  38 C.F.R. § 3.303(b).  Post-
service clinical records show that VA examination in March 
1953 revealed no musculoskeletal abnormalities.  In March 
1956, the Veteran complained of pain and generalized weakness 
in his right forearm, as a result of which he was diagnosed 
with myositis of the extensor carpi radialis longus.  
Physical examination revealed no neurological abnormalities.  
He was prescribed local heat and mild analgesics which 
resulted in considerable improvement.  In May 1966, the 
Veteran underwent intralaminar bilateral excision of a 
herniated nucleus pulposus (HNP) at L4-L5.  He was diagnosed 
with L5-S1 radiculopathy secondary to the HNP.  Subsequent 
records show continued treatment for radiculopathy.

In February 1988, the Veteran was diagnosed with degenerative 
joint disease of the lumbar spine, status post lumbar 
laminectomy.  He was diagnosed with arthritis of the right 
shoulder in January 1990.  In May 2005, he was diagnosed with 
degenerative joint disease of the knee, for which he was 
issued a cane for assistance with ambulation.  In June 2006, 
the Veteran complained of muscle spasms and weakness in his 
upper extremities.  He was instructed to apply heat or cold 
and do gentle stretching exercises.  A June 2006 X-ray of the 
cervical spine revealed severe degenerative disc disease at 
C3-C4, C5-C6, and C6-C7 and multilevel facet degenerative 
joint disease, which could be responsible for the Veteran's 
complaints of spasms and weakness in the upper extremities.  

Post-service clinical records show that the Veteran has 
received regular dermatological care since his separation 
from service.  At no time has any treating clinician or VA 
examiner related his complaints of joint stiffness to either 
his active service or to his service-connected skin disorder, 
including by way of aggravation.

As no competent evidence establishing a relationship between 
the Veteran's joint stiffness and his service-connected skin 
disorder, including evidence of aggravation, is of record, 
the Board finds that service connection on a secondary basis 
is not warranted.

While the Veteran is competent to testify that he experiences 
stiffness of multiple joints, the record reflects that the 
joint stiffness he experiences is attributable to arthritis 
rather than to his service-connected skin disorder.  The 
Veteran is not competent to relate his joint stiffness to his 
skin disorder, including by way of aggravation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).  
The Veteran is not competent to provide the medical nexus, 
and a medical professional has not related his joint 
stiffness to his service-connected skin disorder, including 
by way of aggravation.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Neither is service connection for stiffness of the joints 
warranted on a direct basis.  Service connection may be 
granted when all the evidence establishes a medical nexus 
between military service and current complaints.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, the preponderance of the 
evidence is against a finding establishing a medical nexus 
between military service and the Veteran's joint stiffness.  
Thus, service connection on a direct basis is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  As noted 
above, the Veteran's complaints of joint stiffness have been 
determined to be related to arthritis and degenerative joint 
or disc disease as opposed to his service-connected skin 
disorder.

In sum, the evidence does not support a finding that the 
Veteran's joint stiffness is related to his service, or to 
any aspect thereof, including his service-connected skin 
disorder.  As the preponderance of the evidence is against 
the Veteran's claim for service connection, the "benefit of 
the doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the criteria in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the Veteran has been diagnosed with pustular 
eczema and chronic perivasculitis, which the RO has termed 
"dermatitis."  The RO rated this condition 10 percent 
disabling, by analogy, under DC 7899-7806.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows:  the 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the 
body involved, in this case, the musculoskeletal system, and 
the last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2009).  In this 
case, the RO determined that the diagnostic code most 
analogous to the Veteran's skin disorder is DC 7806, which 
contemplates disability due to dermatitis or eczema.  
38 C.F.R. § 4.118, DC 7806.  Given the nature of the 
Veteran's disability, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2009).  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the Veteran's claim under the 
amended criteria and in a January 2007 statement of the case, 
the Veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the Veteran, subject to 
the effective date limitations set forth at VAOPGCPREC 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The regulations pertaining to rating skin disabilities were 
again revised, effective October 23, 2008.  However, those 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in 
this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2008).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for disability 
ratings in excess of 50 percent for dermatitis for the period 
from September 30, 1999, to August 29, 2002, and in excess of 
60 percent since August 30, 2002, have not been met, under 
either the old or new criteria of DC 7806.  

The Veteran is in receipt of the maximum rating allowable 
under DC 7806 for the period from September 30, 1999, to 
August 29, 2002.  As noted above, DC 7806 does not provide 
for a disability rating in excess of 50 percent.  
Accordingly, DC 7806 may not serve as the basis for a rating 
in excess of 50 percent for the period from September 30, 
1999, to August 29, 2002.

The next question before the Board therefore is whether there 
is an alternative diagnostic code under which the Veteran's 
skin disorder may be rated that will allow for the assignment 
of a higher disability rating.  In this regard, the Board 
notes that at his March 2010 hearing before the Board, the 
Veteran asserted that such a rating should be considered, 
although he did not identify a particular diagnostic code 
under which he felt that his disability should be rated.

Prior to August 30, 2002, the diagnostic codes pertaining to 
rating disabilities of the skin did not provide for a 
disability rating in excess of 50 percent, with the exception 
of DC 7811, which pertains to active or inactive tuberculosis 
luposa.  See 38 C.F.R. § 4.118, DCs 7800-7819.  Because the 
Veteran has not been diagnosed with tuberculosis luposa, 
however, DC 7811 is not applicable.

As there are no other diagnostic codes under which the 
Veteran's skin disorder may be rated as more than 50 percent 
disabling for the period from September 30, 1999, to August 
29, 2002, the Board concludes that for the period from 
September 30, 1999, to August 29, 2002, the Veteran is not 
entitled to a disability rating in excess of 50 percent.

Turning next to the question of whether the Veteran is 
entitled to a disability rating in excess of 60 percent for 
the period since August 30, 2002, the Board notes that the 
revised diagnostic criteria pertaining to rating skin 
disorders is applicable only as of August 30, 2002.  Thus, 
while the Veteran's skin disorder may have met the criteria 
for an increased rating of 60 percent under the new 
diagnostic criteria prior to August 30, 2002, because those 
criteria were not in effect until August 30, 2002, he may not 
be rated under the new criteria until August 30, 2002.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Veteran has been in receipt of the maximum rating 
allowable under DC 7806 since August 30, 2002.  As noted 
above, DC 7806 does not provide for a disability rating in 
excess of 60 percent.  Accordingly, DC 7806 may not serve as 
the basis for a rating in excess of 60 percent for the period 
since August 30, 2002.

The next question before the Board therefore is whether there 
is an alternative diagnostic code under which the Veteran's 
skin disorder may be rated that will allow for the assignment 
of a higher disability rating.  In this regard, the Board 
notes that at his March 2010 hearing before the Board, the 
Veteran asserted that such a rating should be considered, 
although he did not identify a particular diagnostic code 
under which he felt that his disability should be rated.

Since August 30, 2002, the diagnostic codes pertaining to 
rating disabilities of the skin provide for a disability 
rating in excess of 60 percent in limited circumstances, 
including for scars of the head, face, or neck that result in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more paired features or paired sets 
of features, or with six or more characteristics of 
disfigurement; or with exfoliative dermatitis with 
generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hyponeutremia) and constant or near-constant systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoraten with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12 months.  
38 C.F.R. § 4.118, DCs 7800, 7817 (2009).  There are no other 
diagnostic codes pertaining to rating disabilities of the 
skin that provide for ratings in excess of 60 percent.  See 
38 C.F.R. § 4.118, DCs 7801-7833.

In this case, the Veteran's skin disorder is not manifested 
by scarring and is not disfiguring.  On VA examination in 
June 2003, March 2005, and November 2007, no scarring of the 
face or facial disfigurement was present.  Similarly, VA 
clinical records dated since August 30, 2002, do not 
demonstrate either scarring of the face or facial 
disfigurement.  Accordingly, despite that DC 7800 provides 
for a rating in excess of 60 percent, because the Veteran's 
skin disorder is not manifested by the symptoms contemplated 
by DC 7800, that diagnostic code is not applicable and may 
not serve as a basis for a rating in excess of 60 percent.

Next, while the Veteran has been diagnosed with dermatitis 
that is occasionally exfoliative in nature, his skin disorder 
does not meet the criteria for a rating in excess of 60 
percent under that diagnostic code.  In order to warrant a 
rating in excess of 60 percent under DC 7817, there must be 
generalized involvement of the skin, plus systemic 
manifestations and constant or near-constant systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12 months.  
Here, the record does not support findings that the Veteran's 
skin disorder is manifested by fever, weight loss, or 
hyponeutremia, and there is no evidence that his skin 
disorder has been treated with immunosuppressive retinoids, 
PUVA or UVB treatments, or electron beam therapy required 
during the past 12 months.  Rather, the evidence shows that 
the Veteran's skin disorder requires only frequent daily use 
of a corticosteroid ointment.  As the Veteran's skin disorder 
does not meet the criteria for an increased rating under DC 
7817, the Board concludes that he is not entitled to a 
disability rating in excess of 60 percent for the period 
since August 30, 2002.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  The Schedule, however, contemplates the Veteran's 
symptomatology, which consists of ulceration and extensive 
exfoliation or crusting that covers more than 40 percent of 
the Veteran's body and requires the near-constant use of 
corticosteroids.  Additionally, in March 2010 testimony 
before the Board, the Veteran acknowledged that his skin 
disorder did not inhibit his activities of daily living.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, the Veteran's skin disorder has 
not warranted a rating in excess of 50 percent for the period 
from September 30, 1999, to August 29, 2002, or in excess of 
60 percent since August 30, 2002.  As the preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for stiffness of multiple joints, to 
include as secondary to a service-connected skin disorder, is 
denied.

Disability ratings in excess of 50 percent for dermatitis for 
the period from September 30, 1999, to August 29, 2002, and 
in excess of 60 percent since August 30, 2002 are denied.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected eye 
disability.  The record, however, requires clarification 
before a decision on the merits of his claim may be made.

The Veteran's service treatment records show that in June 
1945 the Veteran was struck in the left eye by a baseball.  
Immediately following the injury, he developed severe post-
traumatic conjunctivitis, for which he eventually required 
hospitalization.  Records dated one week after the injury 
show that there was no sympathetic involvement of the right 
eye.  Hospitalization records show that the Veteran was 
diagnosed with acute, serous, traumatic iritis of the left 
eye, caused by a blow from a softball.  Vision in both eyes 
was correctable to 20/20.  On examination in October 1946, 
prior to separation from service, the Veteran was noted to 
have a healed detached retina.

Post-service records show that on VA examination in May 1953, 
the Veteran was found to have two round superficial opacities 
on the right cornea and that his left pupil was larger than 
the right.  Both pupils were reactive to light and there was 
no decrease in visual acuity or field of vision.

The Veteran was granted service connection for anisocoria and 
opacities of the right cornea by a June 1953 rating decision.  

Subsequent decisions of both the RO and Board have 
interpreted the Veteran's service-connected eye disability 
primarily as a disability of the right eye.  The June 1953 
rating decision, however, appears to have contemplated both 
the anisocoria reflected in the disparate pupil size of the 
left eye versus the right eye and the right cornea opacities 
as both stemming from the in-service injury to the left eye.  

It is not entirely clear to the Board that the residual 
manifestations of both the right and left eyes have been 
taken into consideration in the assignment of the current 10 
percent disability rating.  Additionally, although the 
Veteran has been afforded several VA examinations in 
conjunction with his appeal, no examiner has as of yet 
distinguished which of the Veteran's current eye 
manifestations are related to his service-connected 
disability.  The distinction is significant in that the 
Veteran's disability has been rated by analogy to a 
diagnostic code predicated upon impairment of visual acuity, 
and the Veteran has current diagnoses of several, nonservice-
connected eye disorders that result in impairment of visual 
acuity.  Given the Veteran's numerous current 
ophthalmological diagnoses, including refractive error, 
exotropia, status post retinal branch vein occlusion of the 
right eye, status post central retinal vein occlusion of the 
left eye, history of traumatic mydriasis of the left eye, 
bilateral cataracts, and primary open angle glaucoma, it is 
not clear to the Board which of these diagnoses are 
etiologically related to the Veteran's in-service injury and 
the iritis, detached retina, and anisocoria for which he was 
treated in service.  In order to ensure that all diagnoses 
stemming from the in-service injuries are contemplated in the 
assigned disability rating, the Board concludes that a remand 
for an examination is necessary.

Next, in a statement received in December 2008, the Veteran 
disagreed with the denial of his claim for service connection 
for central retinal vein occlusion of the right eye, and 
branch retinal vein occlusion of the left eye, claimed as a 
stroke in both eyes, secondary to service-connected 
anisocoria and opacities of the right eye in the December 
2008 rating decision.  

This claim subsequently was readjudicated in January 2009 and 
May 2009 supplemental statements of the case.  A statement of 
the case addressing this issue, however, was not prepared, 
rendering the issue unripe for appellate review.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Finally, because the Board is remanding the issue of 
entitlement to an increased rating for anisocoria and 
opacities of the right cornea, the Board finds that the claim 
for special monthly compensation by reason of being 
housebound is inextricably intertwined with the Veteran's 
pending claim for an increased rating, as the resolution of 
that claim might have bearing upon the claim for special 
monthly compensation.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran and his 
representative a statement of the case 
on the issue of entitlement to service 
connection for central retinal vein 
occlusion of the right eye, and branch 
retinal vein occlusion of the left eye, 
claimed as a stroke in both eyes, 
secondary to service-connected 
anisocoria and opacities of the right 
eye.  To the extent that the Veteran's 
claim included a claim of entitlement to 
service connection for exotropia, that 
diagnosis should be considered in 
adjudicating his claim.  Inform him of 
his appeal rights.

2.  Schedule the Veteran for an 
examination with an ophthalmologist who 
has not yet examined the Veteran to 
determine the current severity of his 
service- connected anisocoria and 
opacities of the right cornea.  The 
Board notes in this regard that at his 
March 2010 hearing before the Board, the 
Veteran expressed a preference to be 
scheduled for an examination at a 
facility other than the VA Medical 
Center in Richmond, Virginia.  To the 
extent feasible, he should be scheduled 
for an examination at such a facility.  
If the Veteran declines to appear for 
the examination, or is otherwise unable 
to attend, his claims file should be 
forwarded for review by an 
ophthalmologist who has not yet examined 
the Veteran, for preparation of answers 
to the instructions and questions listed 
below.

The claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for 
review.  All signs and symptoms of the 
service-connected disability should be 
reported in detail.  If the symptoms 
attributable to the Veteran's service-
connected anisocoria and opacities of 
the right cornea cannot be distinguished 
or differentiated from those associated 
with nonservice-connected 
ophthalmological disorders (including, 
but not limited to, refractive error, 
exotropia, status post retinal branch 
vein occlusion of the right eye, status 
post central retinal vein occlusion of 
the left eye, history of traumatic 
mydriasis of the left eye, bilateral 
cataracts, and primary open angle 
glaucoma), the examiner should describe 
the current nature and severity of the 
Veteran's ophthalmological disability as 
a whole.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (holding that the 
Board is precluded from differentiating 
between symptomatology attributed to a 
service- connected disability and a 
nonservice- connected disability in the 
absence of medical evidence which does 
so).  The examiner should also describe 
the impact of the Veteran's service-
connected eye disorder on his 
occupational and social functioning, and 
specifically opine as to whether the 
Veteran's eye disorder, or, if the 
symptoms attributable to his service-
connected eye disorder cannot be 
differentiated from his nonservice-
connected eye disorders, whether his 
current ophthalmological status as a 
whole renders him housebound.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  See 38 C.F.R. § 4.79 (2007); 
38 C.F.R. § 4.79 (2008); 73 Fed. Reg. 
66543 (Nov. 10, 2008).

The rationale for all opinions, with 
citation to relevant medical findings, 
must be explained in detail.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


